DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered.
Response to Arguments
3.	The examiner thanks the applicant for amending the claim and thus withdraws the previous rejection.  
Examiner’s Amendment 
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	In order to provide clarity and avoid 112 issues, the application has been amended as follows:
Claim 1: (Currently Amended) A method for cleaning a dissolution vessel and subsequent dosing of a dissolution medium with a cleaning and dosing apparatus, comprising: 
fitting an adjustable cover over an opening of the dissolution vessel, wherein an aspiration tube is mechanically coupled to an outlet orifice of the cover, a dissolution media supply line is mechanically coupled to a first inlet orifice of the cover, and a steam supply line is mechanically coupled to a second inlet orifice of the cover, and wherein the aspiration 
operating, with a control unit of the apparatus, at least one aspiration pump to suck used dissolution medium contained in the dissolution vessel, wherein the used dissolution medium is sucked through the aspiration tube, and wherein the used dissolution medium is transferred through an aspiration line into a waste tank; 
operating, with the control unit, at least one steam distributor to inject heated steam into the dissolution vessel through the steam supply line; 
operating, with the control unit, the at least one aspiration pump to suck the steam from the dissolution vessel through the aspiration tube, wherein the steam is transferred through the aspiration line into the waste tank; 
operating, with the control unit, at least one dosing pump to transfer a predefined amount of unused dissolution medium from a dissolution medium deposit to a dosing deposit, the predefined amount of the unused dissolution medium is determined using a gravimetric measuring device, wherein the unused dissolution medium had been preheated by a heating system of the apparatus; and 
operating, with the control unit, the at least one dosing pump to transfer the predefined amount of unused dissolution medium from the dosing deposit to the dissolution vessel through the dissolution medium supply line,
wherein the at least one steam distributor is positioned inside the dissolution vessel and connected to the steam supply line through said second inlet orifice, the at least one steam 

Reasons for Allowance
6.	Claims 1 and 3-5 are allowed.  
7.	The following is an examiner’s statement of reasons for allowance:  
8.	The closest prior art of record is Lee et al. (PG Pub U.S 2007/0292309), Merz (PG Pub U.S 2012/0060446), Wochner et al. (PG Pub U.S 2013/0025625), Fetvedt (PG Pub U.S 2010/0126980), and Walter (U.S Patent 6,179,017).
9.	Lee teaches a method for cleaning a dissolution vessels and subsequent dosing of a dissolution medium with a dosing apparatus, comprising: operating a control unit of the apparatus, at least one pump to suck used dissolution medium contained in a dissolution vessel, the used dissolution medium is transferred through an aspiration line into a waste tank, which is coupled to cover in air tight manner.   
10.	Lee fails to specifically teach wherein the aspiration tube is mechanically coupled to an outlet orifice of the cover, a dissolution media supply line is mechanically coupled to a first inlet orifice of the cover, and a steam supply line is mechanically coupled to a second inlet orifice; and wherein at least one steam distributor is positioned inside the dissolution vessel and connected to the steam supply line through said second inlet orifice, the at least one steam distributor comprises upper seals, an inner channel for the circulation of steam and a plurality of holes arranged perpendicularly to the channel with outer openings so that the steam is radially supplied against inner walls of the dissolution vessel.      
11.	Merz teaches a method for dosing and cleaning dosing equipment wherein it is known for the cleaning fluid to be steam and to fit an adjustable cover over an opening of the dissolution vessel located in a chamber of the apparatus. 

13.	Wochner teaches a dosing method wherein it is known to transfer a predefined amount of unused cleaning medium from a cleaning deposit to a dosing deposit, the predefined amount of the unused cleaning medium is determined using a gravimetric measuring device. 
14.	Wochner fails to specifically teach wherein the aspiration tube is mechanically coupled to an outlet orifice of the cover, a dissolution media supply line is mechanically coupled to a first inlet orifice of the cover, and a steam supply line is mechanically coupled to a second inlet orifice; and wherein at least one steam distributor is positioned inside the dissolution vessel and connected to the steam supply line through said second inlet orifice, the at least one steam distributor comprises upper seals, an inner channel for the circulation of steam and a plurality of holes arranged perpendicularly to the channel with outer openings so that the steam is radially supplied against inner walls of the dissolution vessel.  
15.	Fetvedt teaches heating of unused dissolution medium by a heating system such as an electrical heater. 
16.	Fetvedt fails to specifically teach wherein the aspiration tube is mechanically coupled to an outlet orifice of the cover, a dissolution media supply line is mechanically coupled to a first inlet orifice of the cover, and a steam supply line is mechanically coupled to a second inlet orifice; and wherein at least one steam distributor is positioned inside the dissolution vessel and connected to the steam supply line through said second inlet orifice, the at least one steam 
17.	Walter teaches wherein the vessel is retained stationary in chamber throughout fitting and washing and cleaning steps.   
18.	Walter fails to specifically teach wherein the aspiration tube is mechanically coupled to an outlet orifice of the cover, a dissolution media supply line is mechanically coupled to a first inlet orifice of the cover, and a steam supply line is mechanically coupled to a second inlet orifice; and wherein at least one steam distributor is positioned inside the dissolution vessel and connected to the steam supply line through said second inlet orifice, the at least one steam distributor comprises upper seals, an inner channel for the circulation of steam and a plurality of holes arranged perpendicularly to the channel with outer openings so that the steam is radially supplied against inner walls of the dissolution vessel.  
19.	An updated search generated the following reference: 
20.	Kanipayor (PG Pub U.S 2013/0125673) teaches a method for cleaning a dissolution vessel and subsequent dosing of a dissolution medium with a cleaning and dosing apparatus comprising fitting an adjustable cover over an opening of the dissolution vessel, wherein an aspiration tube is mechanically coupled to an outlet orifice of the cover and a supply line is mechanically coupled to an inlet orifice, controlling aspiration tube and dosing pump for dosing through the supply line.  
21.	Kanipayor fails to specifically teach that a steam supply line is mechanically coupled to a second inlet orifice of the cover; injecting heated steam through the steam supply line, using aspiration tube to suck steam from the dissolution vessel, and wherein at least one steam distributor is positioned inside the dissolution vessel and connected to the steam supply line through said second inlet orifice, the at least one steam distributor comprises upper seals, an inner channel for the circulation of steam and a plurality of holes arranged perpendicularly to the 
22.	Thus, the prior art of record, individually and in combination, does not fairly teach or suggest the specifics of a method for cleaning a dissolution vessel and subsequent dosing of a dissolution medium with a cleaning and dosing apparatus as in the context of claim 1.  

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714